NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Argued January 5, 2017 
                                  Decided March 30, 2017 
                                               
                                           Before 
 
                               RICHARD A. POSNER , Circuit Judge 
                                
                               DANIEL A. MANION, Circuit Judge 
                                
                               ANN CLAIRE WILLIAMS, Circuit Judge 
 
Nos. 15‐2990 & 15‐2991 
 
DAN K. ARNOLD, a Florida resident,                    Appeals from the United States District 
        Plaintiff‐Appellant/Cross‐Appellee,           Court for the Southern District of 
                                                      Illinois. 
             v.                                        
                                                      No. 3:10‐cv‐00913 
KJD REAL ESTATE, LLC, an Illinois                      
Limited Liability Company,                            Nancy J. Rosenstengel, 
        Defendant‐Appellee/Cross‐Appellant,           Judge. 
 
            and 
 
GEISSLER ROOFING COMPANY, INC. 
and D&D PROPERTY MANAGEMENT 
INC.,   
        Defendants‐Appellees/Cross‐Appellees.
 
                                             O R D E R 
              
             Plaintiff Dan Arnold brought this interpleader action against three entities—
Geissler Roofing, D&D Property Management, and KJD Real Estate—to resolve 
Nos. 15‐2990 & 15‐2991                                                                 Page 2 
 
 
 
conflicting claims to stock held by Arnold. KJD’s claim is based on an agreement to 
purchase the stock from Arnold in 2007, while Geissler and D&D’s claim rests on a 2008 
state court default judgment requiring Arnold to transfer the stock to them. The district 
court held a bench trial and in a thorough and well‐reasoned opinion concluded that 
Geissler and D&D were the stock’s rightful owners. We affirm. Because Arnold never 
delivered the stock to KJD, the 2007 purchase agreement was ineffectual, and Geissler 
and D&D have superior title based on the 2008 default judgment. 
 
I.      Background 
 
        This case has a long and convoluted history; we recount here only what is 
necessary for the resolution of this appeal. Dan Arnold was a former officer of Geissler 
Roofing Co., Inc. (Geissler), and D&D Property Management, Inc. (D&D), and he 
owned a large amount of stock in each. In April 2007, Arnold agreed to sell that stock to 
KJD Real Estate, LLC (KJD) for $290,000. KJD is a competitor of Geissler’s that often 
bids against it on roofing contracts. KJD paid Arnold an initial amount of $100,000, but 
the deal fell through because Arnold never delivered the stock to KJD. Arnold’s 
agreement with KJD also violated a transfer restriction on the Geissler stock that 
required Arnold to offer that stock back to Geissler before agreeing to sell it outside the 
corporation.1  A year later, in April 2008, an Illinois state court entered a default 
judgment requiring Arnold to transfer the Geissler and D&D stocks back to Geissler 
and D&D.2  That judgment was upheld on appeal. 
         
        In 2010 Arnold filed a Rule 22 interpleader action against KJD, Geissler, and 
D&D in federal court to determine the defendants’ respective rights to the stock.3  The 
district court held a bench trial and initially dismissed the action for lack of subject 
matter jurisdiction. Arnold appealed, and we reversed. See Arnold v. KJD Real Est., LLC, 


                                                 
1  The D&D stock did not have a transfer restriction. 

2  The default judgment specifically ordered Arnold to comply with an earlier 2006 settlement in which 

Arnold agreed to transfer the stock to Geissler and D&D in exchange for $207,500. Arnold eventually 
transferred the stock to Geissler and D&D following a subsequent Illinois state court order in 2012. 
3  Federal Rule of Civil Procedure 22 provides that “[p]ersons with claims that may expose a plaintiff to 

double or multiple liability may be joined as defendants and required to interplead.” Fed. R. Civ. P. 
22(a)(1). 
Nos. 15‐2990 & 15‐2991                                                                  Page 3 
 
 
 
752 F.3d 700 (7th Cir. 2014) (finding diversity jurisdiction and remanding for further 
proceedings).   
         
        Reaching the merits on remand, the district court ruled that Geissler and D&D 
had superior title to the stock based on the 2008 state court default judgment. The court 
gave two reasons for rejecting KJD’s competing claim based on its 2007 purchase 
agreement: (1) the agreement did not effect a valid transfer because Arnold never 
delivered the stock to KJD; and (2) with respect to the Geissler stock only, the 
agreement was ineffectual because Arnold failed to comply with the relevant transfer 
restriction. The court also ordered Arnold to return to KJD its initial $100,000 payment 
for the stock it never received. Arnold and KJD appeal. 
         
II.     Discussion 
 
        In an appeal from a bench trial, we review for clear error the district court’s 
factual findings and its applications of law to those findings. Furry v. United States, 712 
F.3d 988, 992 (7th Cir. 2013). We will not disturb the district court’s conclusions as long 
as they are “plausible in light of the record viewed in its entirety.” Reynolds v. 
Tangherlini, 737 F.3d 1093, 1104 (7th Cir. 2013). The parties agree that the substantive 
law of Illinois applies. See Aeroground, Inc. v. CenterPoint Props. Trust, 738 F.3d 810, 813 
(7th Cir. 2013). 
 
        Viewing the record in its entirety, we see no clear error in the district court’s 
conclusion that Geissler and D&D have the strongest claim to the disputed stock. 
Although KJD was “first in time”—it agreed to purchase the stock in 2007—a purchase 
agreement does not by itself effect a transfer. See Friedrich v. Mottaz, 294 F.3d 864, 868 
(7th Cir. 2002). Rather, a valid transfer occurs only if the stock is delivered to the 
purchaser. Id.; 810 Ill. Comp. Stat. Ann. 5/8‐104(a). Delivery occurs when the purchaser 
acquires possession of the stock certificates, or (in the case of an uncertificated stock) 
when the issuer registers the purchaser as the registered owner. 810 Ill. Comp. Stat. 
Ann. 5/8‐301(a)–(b). It is undisputed that Arnold never delivered the stock to KJD. At no 
point did KJD take possession of the stock certificates, nor was KJD ever registered as 
the owner. As a result, KJD’s purchase agreement did not effect a valid transfer, and the 
district court did not clearly err in concluding that the Illinois default judgment gave 
Geissler and D&D a superior right to the stock. 
         
Nos. 15‐2990 & 15‐2991                                                                  Page 4 
 
 
 
       Nor did the district court err in finding that Arnold was not authorized to 
transfer the Geissler stock to KJD without first offering it back to Geissler in accordance 
with the relevant transfer restriction. Restrictions upon the transfer of corporate stock 
are permissible if they are “reasonable and not contrary to any law or public policy.” 
Rench v. Leihser, 487 N.E.2d 1201, 1202 (Ill. App. Ct. 1986). Geissler is a closely held 
corporation with just a few shareholders; the restriction at issue was therefore a 
reasonable measure designed to prevent outside competitors (such as KJD) from 
gaining access to sensitive proprietary information that could be used against Geissler’s 
interests.4  The restriction wasn’t against any law or public policy either. Indeed, Illinois 
law expressly permits right‐of‐first‐refusal transfer restrictions of the sort seen here. 805 
Ill. Comp. Stat. Ann. 5/6.55(c)(1). The district court thus properly rejected KJD’s claim to 
the Geissler stock for the additional reason that KJD’s purchase agreement violated a 
valid transfer restriction.5 
        
III.  Conclusion 
 
       The district court did not clearly err in determining that Geissler and D&D have 
a superior claim to the disputed stock. KJD’s claim is based on an ineffectual purchase 
agreement; Geissler and D&D’s claim rests on a valid court order upheld on appeal. The 
judgment of the district court is AFFIRMED. 
 
 
 
 
 
 




                                                 
4  The need for such protection was not illusory. As a competitor in the construction and roofing business, 

KJD wasted little time in trying to inspect Geissler’s books and records after entering into its purchase 
agreement with Arnold. 
5  Arnold and KJD raise several arguments challenging the Geissler restriction’s enforceability. We have 

considered these arguments and find them meritless.